Title: From Thomas Jefferson to William Short, 15 April 1803
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Washington Apr. 15. 1803.
          
          Your favor of the 2d. was recd on the 7th. & that of the 12th. last night. as you had informed mr Barnes not to write to you to New York after the 4th. and me, that you would notify me of your arrival in Philadelphia, I was awaiting that to answer your letter. I now do it at hazard & shall address it to you at Philadelphia to be kept in the post office till called for.
          I have not time at this moment to examine the statement inclosed in yours, but the principles being right I have no doubt the result is so. before your return from Kentucky I will go through it, & furnish the subsequent supplementary articles, which relate chiefly to the rent, as far as it has been recieved. the principal tenant is now under suit for his arrearages. when at Monticello, where the tenants papers are kept for settlement, I will make out an exact statement of all their accounts for you.   with respect to the balance due you from me you may make all your calculations & orders on a rigorous paiment of 500. D. monthly, for the 1st. year from Mar. 4. last, and such a monthly paiment afterwards as shall compleatly extinguish the whole by the end of the 2d. year, say Mar. 4. 1805.   In the sale of your lands such a purchaser as mr Wickham would be greatly preferable to a mere planter. the latter considers the term of paiment as only fixing the paiment of interest, & that for the principal he has a legal right to withold it till legally compelled. suits then for the most part must be counted on. mr Randolph sets out for Georgia next month, so cannot be useful to you in the sale of your lands. Lilly can shew them, but I think Price would be a better hand, as being on the spot, better acquainted with them, & a very honest man. he would very readily do it, at your request. mr Barnes expected you would chuse to recieve the April 500. D. in Philadelphia, & has been waiting to know your arrival there to send you a check of the bank of the US. here on their bank there for that sum. I will consult with him whether it will be best to hazard it poste restante. as I hardly think you can be back from Kentucky before August, I shall hope to recieve you on your return at Monticello, where I shall pass the months of Aug. & September. in the mean time accept my best wishes for your health and a pleasant journey, and assurances of my affectionate esteem.
          
            Th: Jefferson
          
        